MEMORANDUM**
David Munoz appeals the sentence imposed following his guilty plea to one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960. We have jurisdiction under 28 U.S.C. § 1291.
*594We vacate and remand for the district court to resentence Munoz consistent with the principles announced by the Supreme Court in United States v. Booker, — U.S. -, 125 S.Ct. 738, 769, 160 L.Ed.2d 621 (2005).
VACATED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.